Aspinall, J.
The motion made upon the argument before me to quash the writ of certiorari is denied for the reason, first, that it was made after the return was filed; second, that the assessors waived the verification by receiving the relators’ unverified objections and acting upon the same, and third, that a writ of certiorari to review the question of the jurisdiction of assessors to make assessments may be maintained without the filing, of objections with the* assessors. See Matter of City of New York v. Sloat, 116 App. Div. 815; People ex rel. Eckerson v. Christie, 115 N. Y. 158; People ex rel. N. Y. C. & H. R. R. R. Co. v. Keno, 61 Misc. Rep. 345.
As to the merits of this application, I have this to say: The taxes against the relators or their property for the years 1908, 1909 and 1910 were canceled by the judgments of a court of competent jurisdiction. The effect of these judgments was to wipe from the assessment rolls of those years all assessments for taxes against -the relators and to leave nothing thereon to correct or to reassess. In the assessment roll for the year .19 lT the assessors have attempted to reassess the relators or their property for the taxes of the years 1908, 1909 and 1910 without giving notice to the relators or affording them any opportunity to present their objections to the same. The assessment rolls for the years 1908, 1909 and 1910 were not before these defendants, the assessors for the-year 1911, and it is clearly obvious that the relators could not present to these assessors for the year 1911 the objections which section 290 of the Tax Law permits, to wit, *415that their 1908, 1909 and 1910 assessments were unequal in that they had been made at a higher proportionate valuation than the assessment of other property on the same roll, or any other valid objections to the same.
The effect of these reassessments, therefore, if allowed to stand will be to assess the relators for the taxes of 1908, 1909 and 1910 without affording them any opportunity to present their objections or to be heard in relation to the same. This cannot be done. See Matter of Douglas v. Board of Supervisors of Westchester Co., 172 N. Y. 309.
This case to which I have just referred and cited was decided by the Court of Appeals in the year 1902 after the decision of the Appellate Division of the Third Department in Matter of Chadwick, 59 App. Div. 334, and decided in the year 1901 on which the respondents rely in this matter. In the Chadwick case, the assessment under consideration had not been canceled by a court of competent'jurisdiction and section 34 of the Tax Law does not provide for a new assessment or for a reassessment of an assessment canceled by the judgment of a court of competent jurisdiction and cannot, in any possible manner, be construed as authorizing'an assessment for taxes without any notice to the party sought to be taxed or any opportunity being given to be heard in reference to the same.
Section 57 of the Tax Law which provides that the board of supervisors of a county, after giving notice and after hearing objections of any taxpayer, may make a new assessment of an assessment which has been declared illegal by a judgment of a court of competent jurisdiction cannot be extended and does not in any way apply, in my opinion, to village assessors.
The motion, therefore, to quash the writ hereby is denied, and an order may be entered directing the striking from the assessment roll of the year 1911 the reassessments against the relators’ property for the years 1908, 1909 and 1910, with costs against the village of Sea Cliff.
Motion denied.